Exhibit 10.2.20


 
 
 
Regeneron Pharmaceuticals, Inc. 
 
ID: [           ] 
Notice of Grant of Stock Options 
777 Old Saw Mill River Road 
and Option Agreement
Tarrytown, New York 10591 
 
 
 
 
[OPTIONEE NAME] 
Option Number: 
  [           ] 
[OPTIONEE ADDRESS] 
Plan: 
  [           ] 
 
ID: 
  [           ] 
 



Effective <date> (the “Grant Date”) you have been granted a Non-Qualified Option
to buy [    ] shares of Regeneron Pharmaceuticals, Inc. (the “Company”) stock at
$[    ] per share.
The total option price of the shares granted is $[    ].
Full Vest Dates: This option will vest and become exercisable (i) on the date of
the Company’s [ ]* Annual Meeting of Shareholders with respect to a pro-rata
portion of the total number of shares underlying the option equal to the portion
of one year that has elapsed from the date of grant to the date of the Company’s
[ ]* Annual Meeting of Shareholders, and (ii) on [    /    /  ]** with respect
to the remainder of the shares underlying the option. Assuming the [ ]* Annual
Meeting of Shareholders occurs on [    /    /  ] as currently planned, this
option will vest and become exercisable with respect to [    ] underlying shares
on [    /    /  ] and with respect to [    ] underlying shares on
[    /    /  ]**.
 
 
You and the Company agree that these options are granted under and governed by
the terms and conditions of the Amended and Restated Regeneron Pharmaceuticals,
Inc. 2014 Long Term Incentive Plan, as amended from time to time, and the
enclosed Option Agreement, both of which are attached and made a part of this
document.
 

 ____________________
 
*
 
The next Annual Meeting of Shareholders following the Grant Date.
 
**
 
First anniversary of the Grant Date.








--------------------------------------------------------------------------------





REGENERON PHARMACEUTICALS, INC.
Non‑Qualified Stock Option
OPTION AGREEMENT
PURSUANT TO
THE AMENDED AND RESTATED REGENERON PHARMACEUTICALS, INC.
2014 LONG‑TERM INCENTIVE PLAN
(Non-Employee Director Grant)


THIS AGREEMENT (this “Agreement”), made as of the date of the Notice of Grant of
Stock Options, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the individual named on the Notice of Grant of
Stock Options (the “Grantee”). Any capitalized term used but not defined in this
Agreement shall have the meaning given to such term in the Plan (as defined
below).
WHEREAS, the Grantee is a non-employee member of the board of directors of the
Company (the “Board”) and the Company desires to afford the Grantee the
opportunity to acquire or enlarge the Grantee’s stock ownership in the Company
so that the Grantee may have a direct proprietary interest in the Company’s
success; and
WHEREAS, the Committee administering the Amended and Restated Regeneron
Pharmaceuticals, Inc. 2014 Long‑Term Incentive Plan (as amended from time to
time, the “Plan”) has granted (as of the effective date of grant specified in
the Notice of Grant of Stock Options) to the Grantee a Stock Option to purchase
the number of shares of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), as set forth in the Notice of Grant of Stock Options.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:
1.    Grant of Award. Pursuant to Section 12 of the Plan, the Company grants to
the Grantee, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, the option (the “Option”) to
purchase from the Company all or any part of an aggregate of shares of Common
Stock at the purchase price per share as shown on the Notice of Grant of Stock
Options. No part of the Option granted hereby is intended to qualify as an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
2.    Vesting; Exercise. (a) The Option becomes exercisable in installments as
provided on the Notice of Grant of Stock Options. To the extent that the Option
has become exercisable with respect to the number of shares of Common Stock as
provided on the Notice of Grant of Stock Options and subject to the terms and
conditions of the Plan, including without limitation, Section 7(c)(2) of the
Plan, the Option may thereafter be exercised by the Grantee, in whole or in
part, at any time or from time to time prior to the expiration of the Option in
accordance with the requirements set forth in Section 7(c)(3) of the Plan,
including, without limitation, the filing of such written form of exercise
notice as may be provided by the Company, and in accordance with applicable tax
and other laws. In addition to the methods of payment described in Section
7(c)(3) of the Plan, the Grantee shall be eligible to pay for shares of Common
Stock purchased upon the exercise of the Option by directing the Company to
withhold shares of Common Stock that would otherwise be issued pursuant to the
Option exercise having an aggregate Fair Market Value (as measured on the date
of exercise) equal to the aggregate Option exercise price due upon such
exercise. The Grantee acknowledges that it is the Grantee’s responsibility to
satisfy any federal, state and local tax requirements related to the exercise of
the Option.
(b)The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall become entitled to exercise the Option with respect to the number
of shares of Common Stock granted as indicated provided that (except as set
forth below with respect to Retirement or the Grantee’s death) the Grantee has
not incurred a termination of service as a member of the Board prior to such
date. There shall be no proportionate or partial vesting in the periods between
the Full Vest Dates specified in the Notice of Grant of Stock Options and all
vesting shall occur only on such Full Vest Dates. Except as otherwise provided
below or in the Notice of Grant of Stock Options or as may be otherwise
determined by the Committee in accordance with Section 12(e) of the Plan, no
vesting shall occur after such date as the Grantee ceases to be on the Board and
the entire unvested portion of the Option shall be forfeited at such time.
Notwithstanding the preceding sentence, upon the Grantee’s Retirement from
service on the Board, the Option shall continue to vest in installments as
provided on the Notice of Grant of Stock Options as if the Grantee had remained
in service on the Board. For purposes of this Agreement, “Retirement” shall mean
a voluntary termination of service on the Board (including by not standing for
re-election) by the Grantee at a time when the Grantee meets both of the
following criteria: the Grantee has served as a member of the Board for a
minimum of three (3) years, and the combination of the Grantee’s age and total
years of service as a member of the Board equals a minimum of 80.





--------------------------------------------------------------------------------




(c) Notwithstanding anything herein or in the Notice of Grant of Stock Options
to the contrary, the Option shall be fully vested on the date of the Grantee’s
death if the Grantee’s service on the Board has not terminated prior to the
Grantee’s death. In addition, and also notwithstanding anything herein (except
the following sentence) or in the Notice of Grant of Stock Options to the
contrary, the Option shall be fully vested on the date of a Change in Control if
the Grantee’s service on the Board has not terminated prior to such date. If the
application of the provision in the foregoing sentence, similar provisions in
other stock option or restricted stock grants, and other payments and benefits
payable to the Grantee in connection with a Change in Control (collectively, the
“Company Payments”) would result in the Grantee being subject to the excise tax
payable under Section 4999 of the Code (the “Excise Tax”), the amount of any
Company Payments shall be automatically reduced to an amount one dollar less
than an amount that would subject the Grantee to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Grantee (after taking into account further reductions for
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Grantee minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments. If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Company and the Grantee or, in the event the parties
cannot agree, in the following order: (1) acceleration of vesting of any option
where the exercise price exceeds the fair market value of the underlying shares
at the time the acceleration would otherwise occur; (2) any lump sum severance
based on a multiple of base salary or bonus; (3) any other cash amounts payable
to the Grantee; (4) any benefits valued as parachute payments; and (5)
acceleration of vesting of any equity not covered by (1) above.


3.    Option Term. Except as otherwise provided in the next sentence or in the
Plan, the Option shall expire on the tenth anniversary of the grant of the
Option as shown on the Notice of Grant of Stock Options. In the event of
termination of service as a member of the Board of the Company, except as may be
otherwise determined by the Committee in accordance with Section 12(e) of the
Plan, the vested portion of the Option shall expire on the earlier of (i) the
tenth anniversary of this grant, or (ii)(A) subject to (D) below, three months
after such termination if such termination is for any reason other than death,
Retirement, or long‑term disability, (B) the tenth anniversary of this grant if
such termination is due to Retirement or death, (C) one year after the
termination if such termination is due to the Grantee’s long‑term disability or
(D) one year after such termination if such termination is at any time within
two years after the occurrence of a Change in Control and is not due to death,
Retirement, or long-term disability.
4.    Restrictions on Transfer of Option. The Option granted hereby shall not be
transferable other than by will or by the laws of descent and distribution.
During the lifetime of the Grantee, this Option shall be exercisable only by the
Grantee. In addition, except as otherwise provided in this Agreement, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the option by reason of any execution, attachment, or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. Notwithstanding the foregoing provisions of this Section 4, subject to the
approval of the Committee in its sole and absolute discretion and to any
conditions that the Committee may prescribe, the Grantee may, upon providing
written notice to the Company, elect to transfer the Option to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer may be made in exchange for consideration.
5.    Rights of a Shareholder. The Grantee shall have no rights as a shareholder
with respect to any shares of Common Stock subject to this Option prior to the
date of issuance to the Grantee of a certificate or certificates or book-entry
registration or registrations for such shares. Except as provided in Section
3(c) of the Plan, no adjustment shall be made for dividends in cash or other
property, distributions, or other rights with respect to such shares for which
the record date is prior to the date upon which the Grantee shall become the
holder of record therefor.
6.    Compliance with Law and Regulations. This Agreement, the award hereunder
and any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. The Company shall be
under no obligation to effect the registration pursuant to federal securities
laws of any interests in the Plan or any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. The Company
shall not be obligated to cause to be issued or delivered any certificates or
register book entries evidencing shares of Common Stock pursuant to this
Agreement unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates or the registration of such book
entries is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded. The Committee may require, as a condition of the
issuance and delivery of certificates or the registration of book entries
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations, and that such
certificates and book entries bear or be subject to such legends, as the
Committee, in its sole discretion, deems necessary or desirable. Except to the
extent preempted by any applicable federal law, this Agreement





--------------------------------------------------------------------------------




shall be construed and administered in accordance with the laws of the State of
New York without reference to its principles of conflicts of law.
7.    Grantee Bound by Plan. The Grantee acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof, which are
incorporated herein by reference. To the extent that this Agreement is silent
with respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.
8.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed given when delivered in person, or by United States mail, at
the following addresses: (i) if to the Company, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Grantee, to: the Grantee at Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Grantee has
terminated service, to the last address for the Grantee indicated in the records
of the Company, or such other address as the relevant party shall specify at any
time hereafter in accordance with this Section 8.
    





